Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 1 of 19 PAGEID #: 549



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MELODY WILLIAMS,

                       Plaintiff,
       v.                                             Civil Action 2:20-cv-6424
                                                      Judge Edmund A. Sargus
                                                      Magistrate Judge Kimberly A. Jolson

OHIO DEPARTMENT OF
REHABILITATION & CORRECTIONS,
et al.,

                       Defendants.


                    REPORT AND RECOMMENDATION AND ORDER

       This matter is before the Court on a number of Motions filed by several parties in the instant

action. The Court first considers Defendants Scotts Miracle-Gro Company’s (“Scotts”) and Union

County Board of Commissioners’ (“UCBC”) Motions to Dismiss (Docs. 24, 35) and Plaintiff’s

Motion to Amend (Doc. 36). The Court next considers Plaintiff’s Motions for: Temporary

Restraining Order (Doc. 2); Temporary and Permanent Restraining Order (Doc. 3); Leave to

Invoke Discovery (Doc. 4); Writ of Mandamus (Doc. 5); and Appointment of Counsel (Doc. 6).

        For the following reasons, the Undersigned RECOMMENDS Scotts’ and UCBC’s

Motions to Dismiss (Docs. 24, 35) be GRANTED, and Plaintiff’s Motions to Amend (Doc. 36)

be DENIED. Further, Plaintiff’s Motions (Docs. 2–6) are DENIED without prejudice. Finally,

Plaintiff is ORDERED to show cause within fourteen (14) days from the date of this Order, why

the claims related to her medical treatment should not be dismissed for failure to exhaust.

I.     BACKGROUND

       Plaintiff is incarcerated at the Ohio Reformatory for Women (“ORW”), located in the city

of Marysville, in Union County, Ohio. This is not her first civil rights action. As discussed below,
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 2 of 19 PAGEID #: 550




Plaintiff previously filed at least one prior action on September 7, 2016, in this Court’s Western

Division. See Williams v. Ohio Dept. of Rehabilitation and Corr., Case No. 3:16–cv–00384.

Defendants in that case were granted summary judgment on Plaintiff’s inadequate medical care

claims because Plaintiff had failed to exhaust her administrative remedies. (Id., at Doc. 40, 41,

42). Plaintiff did not appeal that decision. Instead, on December 16, 2020, Plaintiff filed the

instant pro se Complaint. Plaintiff and two additional inmates initially filed the Complaint as a

purported class action. Because, however, pro se litigants cannot adequately represent a class and

only Plaintiff signed the civil cover sheet, the Undersigned ordered the case be severed. (Doc. 8).

       The Complaint’s caption identifies the following institutional Defendants: the Ohio

Department of Rehabilitation and Corrections (“ODRC”), ORW; the City of Marysville, Scotts,

and the United States Department of Environmental Protection (“EPA”). (See generally Doc. 1).

Also included are eleven individual Defendants each of which is associated with ODRC or ORW.

(Id.). Along with her Complaint, Plaintiff filed motions for : Temporary Restraining Order (Doc.

2); Temporary and Permanent Restraining Order (Doc. 3); Leave to Invoke Discovery (Doc. 4);

Writ of Mandamus (Doc. 5); and Appointment of Counsel (Doc. 6).

       After being served, albeit deficiently, Defendants Scotts and UCBC moved to dismiss

Plaintiff’s Complaint. (Doc. 24, 35). Shortly thereafter, Plaintiff moved to amend her Complaint,

seeking to add additional claims, parties and relief. (Doc. 36). These Motions, as well as those

Plaintiff filed along with her Complaint, are now ripe for review.

II.    MOTIONS TO DISMISS & AMEND

       In their respective Motions, Defendants Scotts and UCBC argue Plaintiff’s Complaint

should be dismissed for, among other reasons, failure to state a claim upon which relief can be

granted. (See generally Docs. 24, 35). The Undersigned agrees that Plaintiff has failed to state a




                                                2
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 3 of 19 PAGEID #: 551




claim against both Scotts and UCBC and, therefore, RECOMMENDS DISMISSAL of the

claims. Because the proposed amendment suffers from the same deficiency, the Undersigned

likewise RECOMMENDS that Plaintiff’s Motion to Amend (Doc. 36) be DENIED.

   A. Plaintiff’s Allegations

       The following factual allegations, which are accepted as true for the purposes of evaluating

the pending motions to dismiss, are taken directly from Plaintiff’s Complaint. Importantly,

however, while the Court is required to accept all well-pleaded factual allegations as true, it is not

required to accept factual allegations that are “fantastic or delusional[.]” Hill v. Lappin, 630 F.3d

468, 471 (6th Cir. 2010).

       From 1963 until 1990, W.R. Grace operated a mine in Libby, Montana, that extracted

vermiculite, an especially carcinogenic form of asbestos. (Doc. 1 at 10). “For decades,” Scotts’

manufacturing facility in Marysville, Ohio contaminated the Marysville municipal water supply

with vermiculite, or Libby Amphibole Asbestos, obtained from the Libby mines when Scotts made

lawn and garden products at its Marysville, Ohio facilities. (Id. at 5, 9; Doc. 36 at 4). In 1999,

Marysville purchased acreage to construct an up-ground reservoir and supporting water treatment

facility to replace the municipal water system contaminated by Scotts. (Doc. 36 at 4). The

reservoir was needed to provide Marysville, where ORW is located, with water for the next 50

years. (Id.). Although the reservoir was constructed to supply water to Marysville water users,

Plaintiff alleged that ORW water users were never switched from the contaminated water system

to the new unpolluted reservoir system. (Id. at 5).

       On March 28, 2013, Plaintiff was conveyed to ORW to serve a sentence of incarceration.

(Id. at 6; Doc. 1-2, at 3). Shortly thereafter she began to experience stomach pain caused by what

she believed was an H-pylori infection. (Doc. 1-2 at 3–4). On April 23, 2013, Plaintiff was




                                                  3
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 4 of 19 PAGEID #: 552




transferred to Dayton Correctional Institute (“DCI”). (Doc. 36 at 6). After her arrival at DCI she

complained about her stomach problems, but she says she was denied testing and treatment for H-

Pylori until January 2016. (Doc. 1-2 at 4). Plaintiff was then transferred back to ORW on

September 20, 2016. (Doc. 36 at 6). Shortly after her return to ORW, she was again treated for

H-Pylori and other ailments. (Doc. 1-2, at 4–5). In 2016 or 2017, Plaintiff filed a complaint with

the American Corrections Association and told them that she and another inmate had found flat,

shiny, star-fish shaped particle in water used to make coffee. (Id. at 8). Plaintiff alleges that this

matches the description for vermiculite. (Id.). Although she did not know that the contaminant

was a dangerous asbestos at the time, she now knows that it was. (Id.). Plaintiff believes that the

contaminated water at ORW exacerbated her stomach issues. (Id. at 5–6). She also fears she has

contracted H-Pylori and cancer. (Id.). Plaintiff alleges she has “fully grieved this matter, and the

grievances are attached to the Complaint.” (Id. at 9). Although those grievances are not attached

to the Complaint, she appears to allege they are dated February 28, 2019. (Id.)

       Plaintiff alleges four causes of action against Scotts and, in her proposed Amended

Complaint, seeks to add the CEO of Scott’s, Jim Hagedorn, as a defendant. (See generally Doc.

36). First, Plaintiff alleges Scotts and Hagedorn breached their duty to avoid physically injuring

her by contaminating the water supply and that this breach constitutes a state law tort of negligence.

(Id. at 8). Plaintiff also alleges Scotts and Hagedorn are liable for negligent infliction of emotional

distress and that their actions violated her Fourteenth Amendment Equal Protection Rights. (Id.).

In addition, Plaintiff alleges Scotts and Hagedorn knowingly polluted the Marysville water with

asbestos and continue to do so without being sanctioned by Marysville or U.S. EPA. (Doc. 1 at

65). Plaintiff claims that these actions were motivated by race and that they constitute a conspiracy

to deprive her of her civil rights under 42 U.S.C. § 1985. (Id. at 65–66).




                                                  4
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 5 of 19 PAGEID #: 553




        Concerning UCBC, Plaintiff alleges they failed to “properly and effectively operate and

maintain” the water supply to ORW and have failed to “shut off the toxic water supply . . to

prevent injury to Plaintiff and the inmates at ORW.” (Doc. 36 at 5). Further, Plaintiff alleges that

UCBC has known since 1999 that the municipal water supply is contaminated, and that the

contaminated water is being supplied to ORW. (Id. at 5–6). She also appears to allege that UCBC,

through its individual Commissioners, are liable for negligence, negligent infliction of emotional

distress, and violations of her constitutional rights. (Id.).

    B. Standards of Review

        1. Motions to Dismiss

        Rule 12(b)(6) requires that a complaint “state a claim to relief that is plausible on its face”

to survive a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 663–64, 678 (2009); Bell Atl. Corp

v. Twombly, 550 U.S. 544, 570 (2007). In reviewing the complaint, a court must construe it in

favor of the plaintiff and accept all well-pleaded factual allegations as true. Id. at 57. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678 (emphasis added) (citing Twombly, 550 U.S. at 556).

        On the other hand, a complaint that consists of “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” is insufficient. Twombly, 550 U.S. at 555; see

also Brown v. Matauszak, 415 F. App’x 608, 613 (6th Cir. 2011) (noting that a plaintiff must give

specific, well-pleaded facts, not just conclusory allegations). In other words, although “detailed

factual allegations” are not required under Fed. R. Civ. P. 8(a)(2)’s “short and plain statement”

rule, the law “demands more than an unadorned, the-defendant-unlawfully-harmed-me




                                                   5
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 6 of 19 PAGEID #: 554




accusation.” Iqbal, 556 U.S. at 677–78 (quoting Twombly, 550 U.S. at 555) (citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

          2. Amendment

          Trial courts enjoy broad discretion in deciding motions for leave to amend. See Gen. Elec.

Co. v. Sargent & Lundy, 916 F.2d 1119, 1130 (6th Cir. 1990). That said, when a party seeks leave

of court to amend a pleading, “[t]he court should freely give leave when justice so requires.” Fed.

R. Civ. P. 15(a)(2). This rule “reinforce[s] the principle that cases ‘should be tried on their merits

rather than the technicalities of pleadings.’” Inge v. Rock Finan. Corp., 388 F.3d 930, 936 (6th

Cir. 2004) (quoting Moore v. City of Paducah, 790 F.2d 557, 559 (6th Cir. 1986)). When

interpreting this Rule, “[i]t should be emphasized that the case law in this Circuit manifests

liberality in allowing amendments to a complaint.” Parchman v. SLM Corp., 896 F.3d 728, 736

(6th Cir. 2018) (citation and internal quotation marks omitted).

          A district court’s “outright refusal to grant the leave without any justifying reason . . . is

not an exercise of discretion,” but instead an abuse of discretion that is “inconsistent with the spirit

of the Federal Rules.” Id. (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)). Leave should be

granted, however, where there is “undue delay, bad faith or dilatory motive on the part of the

movant,” or as relevant here, when the proposed amendment is futile. Id. Futility arises “if the

[claim,       even     with     the]     amendment[,]       could     not     withstand      a     Rule

12(b)(6) motion to dismiss.” Beydoun v. Sessions, 871 F.3d 459, 469 (6th Cir. 2017); see also

Midkiff v. Adams Cnty. Reg’l Water Dist., 409 F.3d 758, 767 (6th Cir. 2005) (denying leave to

amend when the proposed amended pleading consisted of conclusory allegations without factual

support).




                                                    6
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 7 of 19 PAGEID #: 555




   C. Failure to State a Claim

       At base, Plaintiff’s Complaint is filled with “vague and conclusory allegations unsupported

by material facts[.]” Heyne v. Metro. Nashville Pub. Sch., 655 F.3d 556, 563 (6th Cir. 2011). She

has failed to plead any facts that adequately support any of her claims against either Scotts or

UCBC. Specifically, she has not alleged any facts showing that either Scotts or UCBC are liable

for negligence, negligent infliction of emotional distress, or violations of her constitutional rights.

       To begin, while Plaintiff cursorily alleges Scotts’ manufacturing facility contaminated the

Marysville municipal water supply, she offers no “factual content” which would allow the Court

to draw the “reasonable inference” that Scotts actually did this. Iqbal, 556 U.S. at 678. Nowhere

in the Complaint does she offer any supportive factual content that Scotts polluted the Marysville

municipal water supply and then colluded with the other Defendants to deprive ORW inmates of

the clean water that the rest of Marysville enjoys. Neither are there any factual allegations showing

that any overt act was taken in furtherance of any alleged conspiracy. Ultimately, while the Court

acknowledges the seriousness of Plaintiff’s allegations against Scotts, those claims cannot

withstand dismissal without factual support.

       Similarly, Plaintiff has not alleged any facts which would show UCBC is liable for

negligence, negligent infliction of emotional distress, or violations of her constitutional rights.

There are no alleged facts showing how UCBC would have been involved in decisions about

Marysville’s water system, including a decision to switch the entire city’s water supply to a new

reservoir but to leave ORW connected to contaminated water. As UCBC correctly contends, “the

Complaint alleges over and over that the Commissioners were involved in switching Marysville’s

water supply but provides no dates, no names of people involved, [and] no information as to how

the Commissioners became aware of asbestos contamination[.]” (See Doc. 35 at 8).




                                                  7
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 8 of 19 PAGEID #: 556




        Plaintiff is proceeding pro se. So her Complaint is to be construed liberally and must be

held to a less stringent standard. Erickson v. Pardus, 551 U.S. 89, 94, (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106, (1976)). Nevertheless, “[d]istrict courts are not required to conjure up

questions never squarely presented to them or to construct full blown claims from sentence

fragments. To do so would ‘require . . . [the courts] to explore exhaustively all potential claims of

a pro se plaintiff, . . . [and] would . . . transform the district court from its legitimate advisory role

to the improper role of advocate seeking out the strongest arguments and most successful strategies

for a party.’” Dixie v. Ohio, No. 1:08-cv-0450, 2008 WL 2185487, at *1 (N.D. Ohio, May 23,

2008) (quoting Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir.1985)). Given the

overwhelming lack of factual support underpinning Plaintiff’s claims against both Scotts and

UCBC, dismissal is appropriate.

        In an effort to save her case, Plaintiff seeks leave to amend her Complaint to add additional

factual support for her claims. (See Doc. 36). Yet, as both Scotts and UCBC correctly argue,

“[t]he Amended Complaint, like the original [], fails to state a claim upon which relief could be

granted, and thus, the amendment would be futile.” (See Doc. 39).

        Plaintiff asserts that the proposed amendments are made “in addition to the original

complaint” and amend only the parties, claims, and relief requested, and to clarify dates. (Doc. 36

at 1). Yet, the proposed amendment is “substantially identical to the original complaint,” so much

so that amendment would be futile. As to Scotts, the amended Complaint adds no new allegations

or facts, only adding Scotts’ CEO Jim Hagedorn as a Defendant. (See Doc. 36 at 3). Because she

did not include any additional factual allegations against Mr. Hagedorn, Plaintiff has again failed

to state a claim for relief. Further, as will be discussed, adding Mr. Hagedorn does not change the

fact that neither he nor Scotts is a “state actor” pursuant to § 1983. Tahfs v. Proctor, 316 F.3d 584,




                                                    8
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 9 of 19 PAGEID #: 557




590 (6th Cir. 2003) (“A plaintiff may not proceed under § 1983 against a private party ‘no matter

how discriminatory or wrongful’ the party’s conduct.”). Similarly, the proposed amendments do

not include any additional factual allegations against UCBC. In fact, the proposed amended

complaint mentions UCBC only briefly in connection with “Marysville’s water supply and the

construction of a new reservoir.” (See Doc 36 at 4–5; Doc. 40 at 1–2). Because Plaintiff’s

proposed amended Complaint fails to provide any dates, names of people involved, or other

information as to UCBC’s role in allegedly switching Marysville’s water supply, any such

amendment would be futile.

       As explained above, a motion to amend may be denied if allowing the proposed amendment

would be futile. Rose v. Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000). “A

proposed amendment is futile if the amendment could not withstand a Rule 12(b)(6) motion to

dismiss.” Id. (citing Thiokol Corp. v. Dep’t of Treasury, State of Mich., Revenue Div., 987 F.2d

376, 382–83 (6th Cir. 1993)). Here, Plaintiff’s claims against Scotts and UCBC in her original

Complaint could not withstand a Rule 12(b)(6) motion to dismiss, as she failed to plead any facts

to adequately support her claims. Plaintiff’s proposed amended Complaint suffers from the same

deficiency. Accordingly, the Undersigned RECOMMENDS Plaintiff’s Motion to Amend (Doc.

36) be DENIED, as the proposed amendments are futile. See Raymond v. Tennessee Valley Auth.,

No. 3:09-CV-048, 2011 WL 13123608, at *1 (E.D. Tenn. Apr. 14, 2011) (denying amendment

where the proposed amended complaints were virtually identical to the [] operative complaints,

and therefore “legally futile”).

       While Plaintiff’s failure to state a claim for relief against Scotts and UCBC is, on its own,

sufficient grounds to grant dismissal, these Defendants make several additional arguments in

support of dismissal. The Court briefly discusses a few below.




                                                9
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 10 of 19 PAGEID #: 558




    D. Scotts as a State Actor

        Plaintiff alleges Scotts “use[d] [] vermiculite (asbestos) [from the Libby mine] to

manufacture its lawn and yard products at its Marysville, Ohio facility, just down the road from

[ORW.]” (Doc 1 at 6). As a result of this alleged contamination, says Plaintiff, she is being

“subjected to [] asbestos in the water at [ORW].” (Id. at 34). Given this exposure, Plaintiff claims

Scotts has violated her Eighth and Fourteenth Amendment rights pursuant to 42 U.S.C. § 1983.

(Id. at 1). Scotts rebuts these allegations, arguing it is not subject to suit under § 1983 “because

[it] is not a state actor.” (Doc. 24 at 4).

        It is well established that “[a] plaintiff may not proceed under § 1983 against a private party

‘no matter how discriminatory or wrongful’ the party’s conduct.” Tahfs, 316 F.3d at 590 (6th Cir.

2003) (quoting Sullivan, 526 U.S. at 50). Clearly, Scotts and Mr. Hagedorn are private parties.

There are instances when private parties may be deemed state actors for purposes of §1983. Id.

But those instances arise only when there is such a “‘close nexus between the State and the

challenged action’ that seemingly private behavior ‘may be fairly treated as that of the State

itself.’” Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)

(quoting Jackson v. Metro. Edison Co., 419 U.S. 345, 351 (1974)). This nexus exists where state

private actors “conspired together to violate an individual’s civil rights[.]” Spears v. Bausch &

Lomb, No. C2-06-470, 2007 WL 764305 (S.D. Ohio Mar. 9, 2007).

        Here, Plaintiff attempts to make this connection by summarily alleging that Scotts

knowingly polluted the Marysville water supply with asbestos and continues to do so without

sanction by Marysville or U.S. EPA. (Doc. 1 at 65, Doc. 29 at 3–4 (alleging Scotts conspired with

“state officials” to deprive Plaintiff of her constitutional rights)). Beyond this cursory allegation,

the Complaint is wholly devoid of any factual allegations that there existed an agreement between




                                                  10
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 11 of 19 PAGEID #: 559




Scotts and any of the public actor Defendants to deprive Plaintiff of her constitutional rights. That

alone is fatal. See Heyne v. Metro. Nashville Pub. Sch., 655 F.3d 556, 563 (6th Cir. 2011) (“It is

well-settled that conspiracy claims must be pled with some degree of specificity and that vague

and conclusory allegations unsupported by material facts will not be sufficient to state such a claim

under § 1983.”). In addition, there are no factual allegations that an overt act was committed in

furtherance of an alleged conspiracy that injured Plaintiff, nor that the public actor Defendants

were involved in any of Scotts’ alleged water pollution. In short, because Scotts and Mr. Hagedorn

are not state actors, and Plaintiff has failed to plead a factual connection—conspiratorial or

otherwise—between these two and the public actor Defendants, Plaintiff’s § 1983 claims against

Scotts fail.

    E. UCBC’s Immunity

        UCBC also argues that it is immune to Plaintiff’s negligence and negligent infliction of

emotional distress claims. The Undersigned agrees that this is an additional basis for dismissal.

        Chapter 2744 of the Ohio Revised Code governs whether a political subdivision, including

its agencies and employees, has immunity from liability. Snyder v. United States, 990 F. Supp. 2d

818, 846 (S.D. Ohio), aff’d, 590 F. App’x 505 (6th Cir. 2014). Whether immunity attaches

depends on the outcome of a three-tiered analysis set forth in O.R.C. § 2744.02(B). Id. (citing

Elston v. Howland Local Schools, 113 Ohio St.3d 314, 317–18 (Ohio Sup. Ct. 2007)). The first

tier sets forth a general grant of immunity: “a political subdivision is not liable in damages in a

civil action for injury, death, or loss to person or property allegedly caused by any act or omission

of the political subdivision or an employee of the political subdivision in connection with a

governmental or proprietary function.” O.R.C. § 2744.02(A)(1). The second tier consists of

exceptions to immunity found in O.R.C. § 2744.02(B)(1)–(5). But even if any of the second-tier




                                                 11
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 12 of 19 PAGEID #: 560




exceptions to immunity apply, immunity can still be “reinstated” if one of the defenses contained

in O.R.C. § 2744.03(A)(1)–(5) applies at the third tier.

       Here, UCBC contends that it enjoys the general grant of immunity for proprietary functions

at the first tier but acknowledges that an exception to immunity applies at the second tier—that a

political subdivision can be liable for injury “caused by the negligent performance of acts by their

employees with respect to proprietary functions of the political subdivisions.”             O.R.C. §

2744.02(B)(2). Nevertheless, UCBC contends that a defense also applies at the third tier which

reinstates UCBC’s immunity. That defense is that a “political subdivision is immune from liability

if the action or failure to act by the employee involved that gave rise to the claim of liability was

within the discretion of the employee with respect to policy-making, planning, or enforcement

powers by virtue of the office or position of the employee.” Id. at § 2744.03(A)(3).

       UCBC correctly contends that even though there is an exception to immunity that applies

at the second tier, the actions alleged in the Complaint constitute the type of discretionary acts that

fall within the ambit of the third-tier defense related to discretionary acts. (Doc. 35 at 11–12). “A

discretionary act under R.C. 2744.03 involves a heightened amount of official judgment or

discretion . . . . [r]outine decisions that require little judgment or discretion . . . do not create a

defense to liability.” Lincoln v. Watcon, Inc., No. 3:17-CV-181, 2018 WL 932036, at *4 (N.D.

Ohio Feb. 16, 2018) (quoting Toros v. Cuyahoga Cty. Bd. of Dev. Disabilities, No. 99637, 2013

WL 5676279 *8 (Ohio App. 2013)). In this case, the alleged actions involve the decision to create

a reservoir and switch an entire city’s water supply to it and the decision to keep ORW on a

different system. These are high-level discretionary decisions that make this defense applicable.

       Accordingly, the Undersigned concludes that UCBC is immune to Plaintiff’s negligence

and negligent infliction of emotional distress claims.




                                                  12
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 13 of 19 PAGEID #: 561




   F. State Law Claims Against Scotts

       Plaintiff alleges state law claims for negligence and negligent infliction of emotional

distress stemming from Scotts alleged involvement in the contamination of Marysville’s water

supply. (Doc. 1 at 88–90). Given the above disposition, the Undersigned recommends not

exercising supplemental jurisdiction over these claims.

       When all federal claims are dismissed before trial, state-law claims “generally should be

dismissed as well.” Brooks v. Rothe, 577 F.3d 701, 709 (6th Cir. 2009). Because Plaintiff’s federal

claims against Scotts must be dismissed, the Undersigned RECOMMENDS not exercising

supplemental jurisdiction over the remaining state-law claims pursuant to 28 U.S.C. § 1367(c)(3).

See Mathis v. Doctor’s Hosp. (West), No. 2:12-cv-358, 2012 U.S. Dist. LEXIS 80190 *9–10, 2012

WL 2114995 (S.D. Ohio June 11, 2012) (adopting recommendation not to exercise supplemental

jurisdiction where federal claims failed).

   G. Remaining Arguments

       Although Scotts and UCBC make additional arguments for dismissal, the Court does not

need to address them given the recommendation that all claims against these Defendants be

dismissed.

                                               ***

       In sum, Plaintiff has failed to state a claim against both Scotts and UCBC and her claims

against them must be dismissed. Further, her attempt to ameliorate this deficiency though

amendment similarly fails. Accordingly, the Undersigned RECOMMENDS Scotts’ and UCBC’s

Motions to Dismiss (Docs. 24, 35) be GRANTED and that all of Plaintiff’s claims against them

be DISMISSED. The Undersigned further RECOMMENDS Plaintiff’s Motion to Amend (Doc.

36) be DENIED as futile.




                                                13
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 14 of 19 PAGEID #: 562




III.   PLAINTIFF’S MEDICAL CLAIMS – EXHAUSTION

       Plaintiff's claims against the remaining Defendants allege that she received inadequate

medical care while incarcerated at ORW and DCI. (See generally Doc. 1). She lodges her claims

under the Eighth Amendment’s prohibition against cruel and unusual punishment. (Id.). These

claims, however, have already been litigated in this Court.

       As detailed above, this is not Plaintiff’s first civil rights action. She previously filed suit

in this Court’s Western Division, asserting numerous claims, including that she received

inadequate medical care while incarcerated at ORW and DCI. See Williams v. Ohio Dept. of

Rehabilitation and Corr., Case No. 3:16–cv–00384. The Court granted Defendants summary

judgment on Plaintiff’s inadequate medical care claims because she failed to exhaust her

administrative remedies. (Id., at Doc. 40, 41, 42). Specifically, the Court found that Plaintiff “did

not appeal the denials of her medical related grievances to the Chief Inspector’s Office . . . [and]

therefore [defendants have] met their burden to show that Plaintiff failed to administratively

exhaust her Eighth Amendment medical claims.” (Id. at Doc. 40).

       It appears that the medical conditions supporting Plaintiff’s Eighth Amendment claims in

her previous action are the same as those alleged here. Specifically, in both cases Plaintiff

complains about chronic stomach pains allegedly caused by H-pylori. (See Doc. 1-2 at 4–6).

Importantly, while Plaintiff alleges she has “fully grieved this matter, and the grievances are

attached to the Complaint,” there are no grievances attached. (Doc. 1 at 9). Given this, Plaintiff

is ORDERED to show cause within fourteen (14) days from the date of this Order, why the

claims related to her medical treatment should not be dismissed for failure to exhaust. Said

differently, Plaintiff is required to submit documentation that she exhausted her administrative

remedies.




                                                 14
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 15 of 19 PAGEID #: 563




IV.     PLAINTIFF’S REMAINING MOTIONS

        Along with her Complaint, Plaintiff filed Motions for: Temporary Restraining Order (Doc.

2); Temporary and Permanent Restraining Order (Doc. 3); Leave to Invoke Discovery (Doc. 4);

Writ of Mandamus (Doc. 5); and Appointment of Counsel (Doc. 6). The Court discusses each in

turn.

        A. Motions for Injunctive Relief

        On December 16, 2020, along with her Complaint, Plaintiff filed two Motions seeking

injunctive relief: A Motion for Temporary Restraining Order (Doc. 2); and a Motion for

Temporary and Permanent Restraining Order (Doc. 3). In the first Motion, Plaintiff requests the

Court enjoin Defendants ODRC and ORW from “withholding constitutionally required medical

care.” (Doc. 2 at 1). Plaintiff alleges she will suffer “irreparable harm absent an injunction.” (Id.

at 15). Next, Plaintiff requests the Court enjoin Defendants ODRC and ORW from “withholding

constitutionally required safe water and confinement conditions free from contagious risk of

disease.” (Doc. 3 at 1). Plaintiff’s case has not progressed to a point where such relief is warranted.

        “TROs are extraordinary remedies that are granted only in rare circumstances.”

Chandrasekaran v. Wolf, No. 20-13247, 2021 WL 1137992, *2 (E.D. Mich. Mar. 25, 2021); see

also Granny Goose Foods v. Brotherhood of Teamsters, 415 U.S. 423, 439 (1974) (noting that

TROs often “run[ ] counter to the notion of court action taken before” both sides of a dispute have

a full and complete “opportunity to be heard” and before the case is fully developed). Here, a

number of Defendants have yet to be served and accordingly, have not had the “opportunity to be

heard.” Weaver v. Whitmer, No. 20-10519, 2020 WL 1284759, at *1 (E.D. Mich. Mar. 17, 2020)

(denying a plaintiff’s motion for a permanent restraining order, where the defendants had yet to be

served). Similarly, regarding the alleged withholding of medical care, any such claim may not yet




                                                  15
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 16 of 19 PAGEID #: 564




be justiciable given Plaintiff’s failure to exhaust. Until Plaintiff can show the Court that she has

in fact administratively exhausted her claims, the Court cannot grant any injunctive relief.

        For the foregoing reasons, Plaintiff’s Motions for a Temporary Restraining Order (Docs.

2, 3) are DENIED without prejudice subject to refiling. Once all Defendants are properly served

and Plaintiff has complied with the Court’s Show Cause Order (see infra at 14), she may refile.

        B. Motion for Writ of Mandamus

        Next, Plaintiff asks the Court for a “Writ of Mandamus ordering the United States

Department of Health and Human Services and the United States Department of Transportation to

furnish [Plaintiff] with requested public agency records[.]” (Doc. 5 at 1). The information Plaintiff

seeks is “related to the studies done by [these agencies] . . . on . . . asbestos[,]” which she requested

in March 2020. (Id. at 3).

        “Mandamus is a ‘drastic’ and ‘extraordinary’ remedy available only if (1) the plaintiff has

a clear right to relief; (2) the defendant has a clear duty to act; and (3) there is no other adequate

remedy available to the plaintiff.” Rimmer v. Holder, No. 3:10-1106, 2011 WL 3565224 (M.D.

Tenn. Aug. 15, 2011), aff’d, 700 F.3d 246 (6th Cir. 2012) (quoting Carson v. U.S. Office of Special

Counsel, 633 F.3d 487, 491 (6th Cir. 2011)). No such circumstance exists here. If Plaintiff wishes

to receive copies of these agency documents, the appropriate remedy is for her to submit a Freedom

of Information Act (“FOIA”) request. While Plaintiff may feel aggrieved that this process takes

some time, that is not grounds for issuance of a writ. Id. (denying plaintiff’s request for a writ of

mandamus where the FOIA provided an “adequate and available remedy”). As with those

discussed above, however, the Court will afford Plaintiff the opportunity to refile her Motion once

all Defendants are served and have an opportunity to respond. Accordingly, Plaintiff’s Motion for

Writ of Mandamus (Doc. 5) is DENIED without prejudice.




                                                   16
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 17 of 19 PAGEID #: 565




       C. Motions for Discovery & Appointment of Counsel

       In her final two Motions, Plaintiff asks the Court to “invoke discovery at once” and to

appoint her counsel. (See generally Docs. 4, 6). These requests are premature.

       There are still a number of Defendants that have yet to be served and no case schedule has

been set. As a result, “it is impossible to evaluate what [] discovery is needed and whether the

discovery is relevant and appropriately narrow.” Thomas v. Berghuis, No. 2:12-cv-11707, WL

28038, at *2 (E.D. Mich. Jan. 2, 2013). Accordingly, Plaintiff’s Motion for Leave to Invoke

Discovery at Once (Doc. 3) is DENIED without prejudice.

       Similarly, Plaintiff’s request to appoint counsel is premature.          Courts have “broad

discretion in determining whether to appoint counsel for an indigent civil litigant.” Brooks v.

Airmart Food Serv., No. 05-2893-B/V, 2006 WL 1699560, at *2 (W.D. Tenn. June 16, 2006). “It

is the rare civil case in which a court must provide a party an attorney, and only ‘exceptional

circumstances’ require deviating from this rule.” Cavin v. Mich. Dep’t of Corr., 927 F.3d 455,

461 (6th Cir. 2019) (citing Lavado, 992 F.2d at 606). “District courts look to the complexity of

the case and the ability of the plaintiff to represent himself.” Cavin, 927 F.3d at 461 (citing Lavado,

992 F.2d at 606).

       This action has not progressed to the point where the Court is able to evaluate the merits

of Plaintiff’s claims beyond its initial review of the pleadings. Should Plaintiff’s claims survive

the pleadings stage, Plaintiff may renew her request for counsel. See Henry v. City of Detroit

Manpower Dep’t, 763 F.2d 757, 760 (6th Cir. 1985) (en banc) (“[I]n considering an application

for appointment of counsel, district courts should consider plaintiff’s financial resources, the

efforts of plaintiff to obtain counsel, and whether plaintiff’s claim appears to have any merit.”).

Accordingly, Plaintiff’s Motion to Appoint Counsel (Doc. 6) is DENIED without prejudice.




                                                  17
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 18 of 19 PAGEID #: 566




V.     SERVICE

       Finally, the Court addresses Plaintiff’s issues with service. After Plaintiff filed unexecuted

copies of summonses for each Defendant (Doc. 16), the Court ordered her to resubmit properly

completed summons and service forms. (Doc. 23). While Plaintiff subsequently submitted

summons paperwork and forms, those too were deficient. (See Docs. 31). In fact, the only

Defendants who have participated in this matter thus far, Scotts and UCBC, both argue they were

not properly served. (Doc. 24 at 11; Doc. 35 at 5–6).

       It is crucial that each Defendant is properly served so that Plaintiff’s case may progress to

the merits. Yet, given the disposition above––particularly considering the Order to Show Cause–

–the Court will refrain from considering issues with service of process until it is clear Plaintiff’s

Complaint will proceed past this initial review of the pleadings.

VI.    CONCLUSION

       The Undersigned RECOMMENDS Scotts’ and UCBC’s Motions to Dismiss (Docs. 24,

35) be GRANTED, and Plaintiff’s Motions to Amend (Doc. 36) be DENIED. Further, Plaintiff’s

Motions for: Temporary Restraining Order (Doc. 2); Temporary and Permanent Restraining Order

(Doc. 3); Leave to Invoke Discovery (Doc. 4); Writ of Mandamus (Doc. 5); and Appointment of

Counsel (Doc. 6) are DENIED without prejudice. Plaintiff is ORDERED to show cause within

fourteen (14) days from the date of this Order, why the claims related to her medical treatment

should not be dismissed for failure to exhaust.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting




                                                  18
Case: 2:20-cv-06424-EAS-KAJ Doc #: 44 Filed: 09/13/21 Page: 19 of 19 PAGEID #: 567




authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence, or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: September 13, 2021                            /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                               19
